Exhibit 10.4

CASH AMERICA INTERNATIONAL, INC.

SEVERANCE PAY PLAN FOR EXECUTIVES

(A part of the Cash America International, Inc. Group Benefit Plan)

 

1. INTRODUCTION

(a) Overview. As an Eligible Employee who incurs an Eligible Termination (both
defined below), you may be entitled to severance pay and benefits, generally in
an amount and form, at such times, and subject to the terms, described in this
document.

(b) Effective Date. This Cash America International, Inc. Severance Pay Plan for
Executives (this “Plan”), a benefit provided under the Cash America
International, Inc. Group Benefit Plan (the “Welfare Plan”), is effective as of
April 24, 2013.

(c) Participating Companies. The Plan generally provides severance benefits for
the eligible executives of Cash America International, Inc. (“Cash America”) and
its affiliates that Cash America designates as participating companies herein
(referred to collectively in this document as the “Company”).

(d) Purpose; Controlling Document. This document, along with the Welfare Plan,
serves as the plan document and summary plan description for this Plan. This
Plan replaces and supersedes with respect to Eligible Employees any other
severance policy or severance plan in which an Eligible Employee might otherwise
be entitled to participate. All such other severance policies or severance plans
(if any) are hereby terminated with respect to Eligible Employees, except to the
extent that an Eligible Employee and the Company have entered into an individual
severance agreement.

 

2. ELIGIBILITY

(a) General Requirements. You will be an “Eligible Employee” who may be eligible
to receive severance benefits under this Plan if:

 

  •  

You are an active full-time salaried executive of the Company who has the title
of “Vice President” or above and who has at least 1 year of employment with the
Company, and

 

  •  

You do not fall within one of the categories described in subsection (b) below.

(b) Excluded Individuals. The following individuals will not be Eligible
Employees and are not eligible to participate in this Plan:

 

  •  

Part-Time or Temporary Employees – individuals who provide services to the
Company and who the Company classifies under its customary worker classification
procedures as part-time or temporary employees.

 

  •  

Employees With Less Than 1 Year of Employment – individuals who have been
employed continuously by the Company for less than 1 year since their day of
hire (or last day of rehire).

 

  •  

Employees With Written Employment Agreements – individuals who have written
employment agreements with the Company that provide for severance benefits,
except such agreements that merely reference the Company’s general severance
policy for such benefits.



--------------------------------------------------------------------------------

  •  

Union Employees – individuals who are covered under a collective bargaining
agreement between a union and the Company, if benefits were the subject of good
faith bargaining, except to the extent that the collective bargaining agreement
requires participation in this Plan.

 

  •  

Foreign Employees – individuals who are non-resident aliens and receive no U.S.
source income.

 

  •  

Non-Employee Service Providers – individuals who provide services to the Company
and who the Company does not classify under its customary worker classification
procedures as employees, even if the individuals are common law employees,
including, but not limited to, independent contractors, contractor’s employees
and leased employees.

 

  •  

Individuals on Indefinite Unpaid Leaves of Absence – individuals who are absent
from work on indefinite unpaid leaves of absence, except to the extent
eligibility is required by applicable law.

(c) Eligible Termination. If you are an Eligible Employee, you will incur an
“Eligible Termination,” and therefore may be eligible to receive benefits under
this Plan, if your employment is involuntarily terminated by the Company (and
you thereby incur a separation from service) due to restructuring or job
elimination by the Company or due to other circumstances that the Company finds
warrant providing severance pay and/or benefits. The Company retains the
authority in all cases to determine whether or not a termination is an “Eligible
Termination” for purposes of this Plan; but, as a guideline, an “Eligible
Termination” does not typically include any of the following:

 

  •  

Your termination for Cause. For purposes hereof, “Cause” means termination of
your employment due to (i) what the Company determines in its sole discretion to
be fraud, malfeasance, negligence, dishonesty, or willful misconduct with
respect to the Company; (ii) refusal or repeated failure to follow the
established reasonable and lawful policies of the Company applicable to persons
in your same or similar position; (iii) conviction of a felony; or (iv) your
inadequate performance as determined by the sole discretion of the Company;

 

  •  

Your automatic termination due to your disability or any other leave of absence
from which you failed to return;

 

  •  

Your death;

 

  •  

Your voluntary termination, including retirement; or

 

  •  

The sale of some or all of the stock or assets of the Company that results in,
or is related to, your termination of employment either if (i) you are offered a
position with a successor company (either the buyer or a company related to the
buyer), regardless of whether you accept or reject the offer, or (ii) you are
not offered employment with such a successor company because you fail any
pre-employment screening or testing (including, but not limited to, drug
testing).

Your “Last Day Worked” will be the day your active employment ends and you have
a separation from service due to your Eligible Termination.



--------------------------------------------------------------------------------

3. SEVERANCE PAY AND BENEFITS

(a) Determination of Base Amount. As an Eligible Employee who incurs an Eligible
Termination, you may be eligible for a certain amount of severance pay and
benefits. In order to receive the pay and benefits (if any) described below, you
must first sign a Release (as described in Section 4 below). The following
general guidelines for severance pay and benefits will be used to determine
benefits available under the Plan, but in all cases, the Company will have
complete discretionary authority to award greater or lesser amounts of severance
pay and/or benefits, including no severance pay and/or benefits. The Company
will communicate to you the level of benefits, if any, you will be offered under
the Plan before you sign your Release. Under these guidelines, the following
amounts may apply:

(i) Vacation Pay. A cash payment equal to the value of any accrued but unused
vacation and paid time off (PTO) days that you have earned and for which you
have been credited through your Last Day Worked. Value shall be measured based
on your base salary or wage level in effect as of your Last Day Worked. This
amount will be paid to you in a single lump sum on the 30th day after your date
of separation from service (as defined below) only to the extent provided under,
and consistent with, the Company’s vacation/PTO policy.

(ii) Severance Pay.

(A) Amount. Subject to coordination described in section 3(b) below, following
your Last Day Worked, you will be eligible to receive the number of months of
base salary paid as severance being determined based on your position and
completed Years of Employment, applied to the following chart:

 

    

Position

Years of

Employment

  

Vice President

  

Senior

Vice President

  

Executive Vice President

Division President

Division CEO

1 but less than 5    4 months    6 months    12 months 5 but less than 10    6
months    9 months    18 months 10 but less than 15    9 months    12 months   
24 months 15 or more    12 months    18 months    24 months

In no event will severance pay exceed 24 months of base salary.

For this purpose, “Years of Employment” means the number of full 12-month
periods of continuous employment you have worked as a full-time, regular
employee with the Company beginning on your most recent date of hire or rehire
with the Company (and, to the extent determined by the Plan Administrator, in
its sole discretion, with predecessor employers acquired by the Company). The
rate of severance pay will be calculated by using your base weekly salary or
wage level in effect as of your Last Day Worked. For employees not eligible for
benefits under the Plan, the Company may determine, in its sole discretion, to
pay some or no severance pay.

(B) Payment. Such amount of severance pay shall be paid in substantially equal
installments as salary continuation for the period specified above, beginning
upon the date of your separation from service (your “Severance Period”). Such
installment payments shall be paid in accordance with the



--------------------------------------------------------------------------------

Company’s regular payroll procedures for other similarly-situated active
employees. Notwithstanding the foregoing, any payment of severance pay shall be
delayed until after the expiration of the revocation period required for an
effective age-based release (see section 4 below), and any amount of severance
pay otherwise due before the end of such revocation period shall be accumulated
without interest and paid upon the day after the end of such period in a single
lump-sum payment. In no event shall the first payment be made more than 74 days
following your Eligible Termination. Each payment shall be considered a separate
payment for purposes of Section 409A of the Internal Revenue Code of 1986
(“Section 409A”).

(iii) Welfare Benefits.

(A) Medical Benefits. Upon an Eligible Termination, your group medical, dental,
and vision benefits under the Company’s group health plan(s) will end as of your
Last Day Worked. If you elect to continue health coverage under the group health
plan continuation coverage provisions of the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), then, while such coverage is in effect through
your Severance Period, the Company will reimburse you for the portion of the
premium for group health plan coverage that is in excess of what
similarly-situated active employees would pay for similar coverage under the
Company’s plans during that period. The amount of each month’s reduced premium
shall be considered a separate payment for purposes of Section 409A. To the
extent the continued subsidized coverage provided to you is treated as
discriminatory in favor of a highly compensated individual under Section 105(h)
of the Internal Revenue Code, the Company will report the amount of the
reimbursement as taxable income on your Form W-2.

(B) Other Welfare Benefits. Other group welfare benefits (e.g., life, accidental
death and dismemberment, and disability insurance) will end as of your Last Day
Worked, but some of the insurance policies may allow you to elect to convert
coverage to an individual policy.

(iv) Section 409A Compliance.

(A) Generally. The Company intends the severance pay and benefits described
above to be exempt from Section 409A under the short-term deferral exemption
and/or the separation pay exemption to the full extent available under
Section 409A, and such provisions shall be interpreted accordingly. To the
extent that such exemptions do not apply to some or all of the severance pay and
benefits, this Plan is intended to satisfy Section 409A and shall be interpreted
accordingly. Notwithstanding anything in this Plan or the Company’s other plans
to the contrary, (i) any taxable reimbursement made under any of these plans
will be made on or before the last day of the calendar year following the
calendar year in which the expense to be reimbursed was incurred, (ii) the
amount of such reimbursements during any calendar year shall not affect the
benefits provided in any other calendar year, except as permitted under
Section 409A, and (iii) taxable continued benefits are not subject to
liquidation or exchange for any other benefits.

(B) Separation from Service. For purposes of this Plan, the term “separation
from service” means separation from service as defined in Section 409A.

(C) 6-Month Delay in Certain Cases. Notwithstanding anything in Section 3(a)(i),
(ii) and (iii) to the contrary, to the extent any payments made under
Section 3(a)(i), (ii) and (iii) of this Plan are not exempt from Section 409A
and the Eligible Employee is a specified employee (within the meaning of
Section 409A) on the date of separation from service, the payments described in
Sections 3(a)(i) (ii) and (iii) shall be delayed until 6 months after the date
of Eligible Employee’s



--------------------------------------------------------------------------------

separation from service, and any payments that would otherwise be payable during
such 6-month period shall be accumulated without interest and paid in a lump sum
on the 6-month anniversary of the date of Eligible Employee’s separation from
service.

(b) Coordination of Severance Pay with Various Benefits. The amount of any
severance pay and/or benefits payable will be reduced on a dollar-for-dollar
basis by any severance, separation or termination pay or benefits that the
Company pays or is required to pay to you through insurance or otherwise under
any plan or contract of the Company or under any federal or state law. The
provisions in subsections (i) and (ii) below are illustrative only:

(i) Withholding. The Company will withhold from severance pay any amounts
required to be withheld pursuant to applicable federal, state or local law; any
applicable insurance premiums; and any other amounts authorized or required by
Company policy including, but not limited to, withholding for garnishments,
judgments or other court orders.

(ii) WARN Benefits. The Worker Adjustment and Retraining Notification Act and
similar state laws (collectively, “WARN”) generally require employers to provide
certain pay and benefits to employees in the event that required notification
procedures are not followed in advance of a plant closing or mass layoff. If the
Company incurs any such liability under WARN with respect to your termination,
the amount of severance pay and benefits otherwise payable to you under this
Plan will be reduced by the Company’s legally-required payments and benefits
provided to you.

 

4. GENERAL RELEASE

As a condition to your receiving any severance pay or continued benefits (as
described above) , you must sign a written release agreement (“Release”)
containing any terms specified by the Company for (i) your release of the
Company and its affiliates from all claims arising from your employment or
termination, (ii) your non-revocation of that release during the 7-day period
applicable to age-based claims, and (iii) your promise to comply with specified
confidentiality, noncompetition and/or nonsolicitation provisions. The Company
will terminate your eligibility for severance pay and benefits if you fail to
sign, or follow the terms of, this Release and if it is not signed and returned
to the Company within the the time frame specified by the Company after your
Eligible Termination. You must sign the Release after your Last Day Worked.

 

5. ADMINISTRATION

(a) Interpretation. The Plan Administrator (as defined in Section 6(c)(ii)
below) (the “Plan Administrator”) has the exclusive authority and discretion to
interpret this Plan with respect to any question arising under this Plan,
including eligibility for benefits and the amount, term, form, timing and
duration of benefits. Any variation in the amount, form or terms of an
individual’s benefits from the severance pay described herein will be construed
as a plan amendment affecting only that individual. The interpretations,
decisions and determinations of the Plan Administrator are conclusive and
binding on the Company and all of its employees, including the applicable
Eligible Employees.

(b) Rights. This Plan does not create any vested rights in any individual. In
addition, this Plan does not affect the right of the Company to conduct its
business affairs, including laying off or terminating the employment of any
employee.

(c) Amendment and Termination. The Company reserves the right to amend or
terminate (in whole or in part) this Plan and the Welfare Plan at any time.



--------------------------------------------------------------------------------

6. SUPPLEMENTAL INFORMATION

(a) Severance Pay Claims.

(i) Claims. If you do not receive severance pay or if you disagree with the
amount or length of payments, you may file a claim in writing with the Plan
Administrator. A response to your claim will be provided to you within 90 days
(180 days if you are notified of an extension). If your claim is denied, the
Plan Administrator will provide written notice to you setting forth the specific
reasons for denial and the provisions in this Plan or other documents used to
arrive at the decision.

(ii) Appeals. You may appeal any denial of benefits, and you may review
pertinent Plan documents to help you prepare for the appeal. Your appeal must be
filed with the Plan Administrator in writing within 60 days after you receive
written notice of denial of your claim. The Plan Administrator then will
consider your appeal and will notify you of its decision within 60 days (120
days if you are notified of an extension) after the filing of your appeal for
review. If the Plan Administrator’s decision is unfavorable, the notification
you receive will explain the reasons for the denial and the provisions in this
Plan or other documents used to arrive at the decision.

(b) Your Rights Under ERISA. As a participant in this Plan, you are entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”). ERISA provides that all Plan participants will be
entitled to:

(i) Examine, without charge, at the Plan Administrator’s office and at other
specified locations, such as worksites, all Plan documents and copies of all
documents filed by this Plan with the U.S. Department of Labor, such as detailed
annual reports.

(ii) Obtain copies of all Plan documents and other Plan information upon written
request to the Plan Administrator. For example, you may request a current list
of participating companies under this Plan. The Plan Administrator may make a
reasonable charge for the copies.

(iii) Receive a summary of this Plan’s annual financial report. The Plan
Administrator is required by law to furnish each participant under this Plan
with a copy of this summary annual report.

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit plan.
The people who operate this Plan, called “fiduciaries” of this Plan, have a duty
to do so prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way solely in order to prevent you
from obtaining a benefit or exercising your rights under ERISA.

If your claim for a benefit is denied, in whole or in part, you must receive a
written explanation of the reason for the denial. You have the right to have
this Plan review and reconsider your claim. Under ERISA, there are steps you can
take to enforce the above rights. For instance, if you request materials from
this Plan and do not receive them within 30 days, you may file suit in a federal
court. In such a case, the court may require the Plan Administrator to provide
the materials and pay you up to $110 a day until you receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator. If you have a claim for benefits which is denied or ignored,
in whole or in part, you may file suit in a state or federal court (although the
court may refuse to consider your claim if you have not completed the Plan’s
appeals process as described above). If you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor. If you have any questions about this Plan, you should contact the Plan
Administrator. You should contact the nearest Area Office of the U.S. Employee
Benefits Security Administration, Department of Labor, if you have any questions
about this document or about your rights under ERISA.



--------------------------------------------------------------------------------

(c) General Information.

(i) Name, Address, and Telephone Number of the Plan Sponsor:

Cash America International, Inc.

1600 West 7th Street, Inc.

Fort Worth, TX 76102

(ii) Name, Address, and Telephone Number of the Plan Administrator:

Senior Human Resources Officer

Cash America International, Inc.

1600 West 7th Street, Inc.

Fort Worth, TX 76102

(iii) Plan Name: The Cash America International, Inc. Severance Pay Plan for
Executives (as described herein) is a benefit provided under, and a part of, the
Cash America International, Inc. Group Benefit Plan.

(iv) Type of Plan: The Cash America International, Inc. Severance Pay Plan for
Executives provides severance benefits, and the remainder of the Welfare Plan
provides other welfare benefits.

(v) Plan Number Assigned to this Plan: 501

(vi) Plan Year: January 1 – December 31

(vii) Type of Administration: Self-Administration

(viii) Employer Identification Number of Plan Sponsor: 75-2018239

(ix) Agent for Legal Process: Legal process regarding any matter related to this
Plan may be served on the General Counsel at the address listed above.

(x) Funding Medium: Benefits are payable solely from the general assets of the
Company.

 

April 24, 2013     CASH AMERICA INTERNATIONAL, INC.     BY:  

/s/ James H. Graves

    TITLE:  

James H. Graves